EXAMINER'S COMMENT
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 May 2020, 26 March 2021, 21 July 2021 and 20 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration device comprising, inter alia, a support member having a cavity or a recess in a portion thereof facing the vibrator; and a cushioning material connecting the first main surface of the flat plate to the 
Claims 2-13 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Numata et al. (U.S. Pre-Grant Publication No. 20100308694) discloses a surface mount device-type (SMD) piezoelectric vibrator in which a piezoelectric vibration member is sealed up in a cavity formed between two bonded substrates.
Kuwabara et al. (U.S. Pre-Grant Publication No. 20120194460) discloses a tactile sensation providing apparatus capable of providing a constant tactile sensation to a user regardless of a position of a touch input.  
Hashimoto et al. (U.S. Pre-Grant Publication No. 20170160808) discloses a resin film disposed facing an upper surface of a diaphragm with a gap interposed therebetween. The gap is provided between a lower surface of the resin film and the upper surface of the diaphragm in a tactile feedback keyboard. Consequently, it is possible to secure a key stroke from the resin film to the upper surface of the diaphragm, and make a user feel a sense of an operation that the user has pushed a key.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



10 February 2022			/EMILY P PHAM/                                                            Primary Examiner, Art Unit 2837